Citation Nr: 1625252	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-39 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for herniated nucleus pulposus of the lumbosacral spine.

2.  Entitlement to an initial rating in excess of 10 percent for right knee strain, status post right knee surgery with a scar. 


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1996 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part granted service connection for right knee and lumbar spine disabilities and assigned noncompensable ratings, effective September 17, 2007.  

Thereafter, in an October 2011 rating decision, the RO increased the ratings for the Veteran's right knee and lumbar spine disabilities to 10 percent disabling, effective September 17, 2007.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbar spine disability was manifested by limitation of motion, with forward flexion exceeding 60 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.

2.  From August 19, 2010 to August 4, 2015, the Veteran's lumbar spine was manifested by limitation of motion, with evidence of pain at 60 degrees; but forward flexion was not limited to 30 degrees or less and there was no evidence of favorable ankylosis of the entire lumbar spine.

3.  As of August 5, 2015, the Veteran's lumbar spine disability has been manifested by limitation of motion, but forward flexion has exceeded 60 degrees; there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.

4.  Throughout the rating period on appeal, the Veteran's right knee disability has been manifested by limitation of motion with flexion to 130 degrees and extension to 0 degrees, there is no evidence of instability, removal of semilunar cartilage, dislocated semilunar cartilage, and ankylosis, impairment of the tibia and fibula, or genu recurvatum.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to August 19, 2010 for herniated nucleus pulposus of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5243 (2015).

2.  The criteria for an initial 20 percent rating, but no higher, from August 19, 2010 to August 4, 1015 for herniated nucleus pulposus of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5243 (2015).

3.  The criteria for an initial rating in excess of 10 percent as of August 5, 2015 for herniated nucleus pulposus of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5243 (2015).

4.  The criteria for an initial rating in excess of 10 percent for right knee strain, status post right knee surgery with a scar, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The claims on appeal stem from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have been associated with the claims file.  Relevant post-service medical records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in October 2008, August 2010, and August 2015.  These VA examinations, in total, are adequate for the purposes of the instant matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability has been assigned a 10 percent rating under Diagnostic Code 5237 for lumbosacral strain.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also 38 C.F.R. § 4.71a, Plate V.

Factual Background

Turning to the evidence of record, the Veteran underwent a VA examination in October 2008.  At that time, he denied stiffness, numbness, or loss of bladder or bowel control from his spine disability.  He reported burning, localized pain in the back of the left thigh, which occurred one time per month and lasted 1 day.  The pain was elicited by physical activity and was relieved by rest.  The Veteran was not receiving treatment for the disability at the time of the examination and stated that the condition had not resulted in any incapacitation.  There were no functional impairments reported.  The Veteran was employed at the time of the examination.

On physical examination, posture and gait were within normal limits.  There was no evidence of radiating pain on movement.  Muscle spasms were absent and there was no tenderness noted.  Straight leg raising test was also negative and there was no ankylosis of the lumbar spine.  Range of motion testing revealed: forward flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was also symmetry of spinal motion with normal curves of the spine.  There were no neurologic abnormalities found on examination or signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

An additional VA examination was provided in August 2010.  At that time, the appellant reported that he had limitation in walking and experienced falls due to his spine condition.  Reported symptoms associated with the disability included stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He also mentioned weakness in the spine, leg, and foot.  The claimant denied bowel, bladder, or erectile dysfunction associated with his spinal disability.  However, he reported constant pain that radiated from the lower back to the left foot, which was moderate in nature.  The pain was exacerbated by physical activity and was relieved by rest and the use of heating pads.  The Veteran also reported flare-ups.  Functional impairment due to flare-ups was described as pain, weakness, incoordination, and speed and limitation of motion of the joint with bending and lifting.  There had been no incapacitating episodes in the past 12 months.  

On physical examination, there was no evidence of radiating pain on movement.  Muscle spasms were absent and there was no tenderness, guarding of moment, or weakness.  Musculature was normal and straight let raising test was positive.  Lasegue's signs were negative and there was no atrophy present in the limbs or ankylosis of the lumber spine.  Range of motion testing revealed forward flexion to 90 degrees with evidence of pain at 60 degrees; extension to 30 degrees; right and left lateral rotation to 30 degrees; and right and left rotation to 30 degrees.  There was no change in range of motion following repetitive testing.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive testing.  Inspection of the spine showed normal head position with symmetry in appearance.  There was also symmetry of spinal motion with normal curve of the spine.  It was noted that the Veteran had an abnormal gait, but it was attributed to his service-connected right knee disability and not to his lumbar spine disability. 

A final VA examination was provided in August 2015.  Noted symptoms were pain, to include pain radiating down the right leg with numbness.  The Veteran reported functional impairment and flare-ups described as radiating down the right foot, more common in cold weather.  

Range of motion testing revealed forward flexion to 75 degrees; extension to 30 degrees; right and left later flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  Pain was noted on forward flexion, extension, and right lateral flexion, however there was no additional functional loss due to pain or to the reported flare-ups.  There was no additional loss of function in range of motion following repetitive testing.  There was no evidence of pain on weight bearing, localized tenderness, or pain on palpitation of the joint or associated soft tissue of the lumbar spine.  There was also no muscle spasm, guarding, muscle atrophy, or ankylosis.  Straight less raising test was positive for the right leg and there were signs and symptoms of radiculopathy for the extremity.  There were no additional neurological abnormalities noted.

It was noted that the Veteran had intervertebral disc syndrome (IVDS), however the condition had not required treatment or prescribed bedrest by a physician in the past 12 months.  

Analysis

After a review of the evidence, the Board finds that a rating in excess of 10 percent prior to August 19, 2010 for the Veteran's lumbar spine disability is not warranted.  During this stage of the appeal, range of motion of the appellant's lumbar spine was within normal limits.  There was no indication that range of motion was limited by pain.  See October 2008 VA Examination Report.  Moreover, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, a rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board finds that a 20 percent rating is warranted from August 19, 2010 to August 4, 2015.  The Board acknowledges that during the August 2010 VA examination, the Veteran had forward flexion of the lumbar spine to 90 degrees, which is considered normal range of motion.  However, there was evidence of pain at 60 degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Moreover, the Veteran reported flare-ups of symptomatology.  Thus, resolving all doubt in favor of the Veteran, a 20 percent rating is warranted during this stage of the appeal.  A rating in excess of 20 percent is not warranted as there is no evidence of ankylosis of the entire lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

As of August 5, 2015, the Board finds that a rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted.  In this regard, the Veteran's lumbar spine disability has been manifested by pain radiating to his right leg and limitation of motion.  However, the evidence does not suggest that forward flexion of the lumbar spine was limited to 60 degrees.  Moreover, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At worst, the Veteran's flexion has been limited to 75 degrees with pain.  See April 2015 VA examination report.  As such, a rating in excess of 10 percent is not warranted at during this stage of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In so finding, the Board has considered additional functional limitation due to factors such as pain and weakness; however, the record fails to show that any such factors led to an actual reduction in range of motion.  Rather, there was no further decrease in range of motion with repetitive motion on all examinations.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  Specifically, the Board observes that the Veteran was diagnosed with IVDS, however there were no incapacitating episodes noted. Thus, a higler rating is not warranted under the criteria for IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  The Board observes that service connection for right lower extremity radiculopathy was granted in an August 2015 rating decision.  No additional neurologic abnormalities have been diagnosed.  Thus, a separate evaluation for additional neurological disability is not warranted.

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial rating in excess of 10 percent for the Veteran's lumbar spine disability prior to August 19, 2010 and as of August 5, 2015.  However, a 20 percent rating is warranted from August 19, 2010 to August 4, 2015.

Right Knee Disability

The Veteran's service-connected right knee disability has been assigned a 10 percent rating under Diagnostic Code 5024 for tenosynovitis, which is rated on limitation of motion of affected parts.  38 C.F.R. § 4.71a. 

Under the General Rating Formula, flexion that is limited to 15 degrees is assigned a 30 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating.  Limitation of flexion to 45 degrees merits a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the leg to 45 degrees is assigned a 50 percent rating. Limitation of extension to 30 degrees warrants a 40 percent rating.  Limitation of extension to 20 degrees is assigned 30 percent rating.  Limitation of extension to 15 degrees merits a 20 percent rating.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is assigned a 0 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Factual Background

The Veteran was provided a VA examination in October 2008.  At that time, there was no evidence of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation from the joint.  The appellant reported localized aching pain in the right knee, which occurred once every other month and lasted for 1 day.  The pain could be elicited by physical activity and was relieved by rest.  The Veteran was not receiving treatment for the condition at the time of the examination and there was no functional impairment.  The Veteran was employed at the time of the examination.

On physical examination, the right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement. There was also no locking pain, genu recurvatum, or crepitus.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral collateral meniscus tests were also within normal limits.

The Veteran underwent an additional VA examination in August 2010.  Reported symptoms included weakness, stiffness, and swelling, giving way, lack of endurance, fatigability, tenderness, and pain.  The appellant denied heat, redness, locking, deformity, drainage, effusion, subluxation, or dislocation.  He stated that he had flare-ups as often as 3 times per week, which lasted for 2 days.  The flare-ups were precipitated by physical activity and heavy lifting and were alleviated by rest.  Functional impairment during flare-ups were described as limping and needing to keep most weight on the right leg.  Limitation of motion of the joint was manifested by an inability to extend the knee with severe pain and giving way.  The Veteran reported that he had difficulty walking and standing.  There had been no incapacitating episodes in the past 12 months.  With regard to overall functional impairment, the Veteran stated that he could not lift equipment or perform any type of heavy lifting or labor.  

On physical examination, it was noted that the Veteran had an abnormal gait and walked with a limp due to his right knee.  Examination of the right knee showed no signs of edema, instability, abnormal movent, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was crepitus but not genu recurvatum, locking pain, or ankylosis.  Range of motion testing was within normal limits, with flexion to 140 degrees with pain at 140 degrees and extension to 0 degrees with pain at 0 degrees.  There was no change in range of motion following repetitive testing.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive testing.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus teste were all within normal limits.  

It was noted that a scar was located on the Veteran's right knee.  It was a linear, superficial scar with no underlying tissue damage.  It measured 1 centimeter by 1 centimeter.  There was no inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit the claimant's motion.  The examiner opined that there was no limitation of function due to the scar.  

A final examination was provided in August 2015.  At the time of the examination, the Veteran reported flare-ups of the right knee described as pain for a few days after strenuous work/lifting.  He also stated that the right knee hurt depending on the activity and/or weather condition.

Range of motion testing revealed flexion to 130 degrees and extension to 0 degrees.  There was no additional loss of function or range of motion after repetitive testing.  It was reported that pain was found on flexion and extension which caused the functional loss.  However, the examiner determined there was no change in range of motion following repetitive use over time due to pain.  The examiner also determined that there was no change in range of motion during flare-ups.  There was evidence of pain on weigh bearing and crepitus.  There was also objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue which was moderate in nature.  There was no muscle atrophy, ankylosis, joint instability, subluxation, or effusion.  The examiner also noted that there was no scar associated with the Veteran's right knee condition.

Analysis

After a review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's right knee disability is not warranted for any portion of the rating period on appeal.  In this regard, the Veteran's right knee disability has not been manifested by flexion limited to 30 degrees or extension limited to 20 degrees.  At worst, the Veteran's flexion has been limited to 130 degrees with extension to 0 degrees.  As such, a rating in excess of 10 percent based on limitation of motion is not warranted.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  In this regard, the Veteran has complained of pain and flare-ups.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion.  Notably, the April 2015 examiner noted that during flare-ups and repeated use over time, there was no change in range of motion of the right knee.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence of ankylosis of the knee (Diagnostic Code 5256), instability (Diagnostic Code 5257), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

Finally, the Board acknowledges that during the August 2010 VA examination, it was noted that the Veteran had a right knee scar, thus a separate rating may be warranted.  However, the evidence does not indicate that the scar covers an area of at least 12 square inches (77 square centimeters) or is symptomatic in any way.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  Notably, a scar was not reported at the time of the April 2015 VA examination.  As such, the criteria for a separate rating for the right knee scar have not been met.

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial rating in excess of 10 percent for the Veteran's right knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's lumbar spine and right knee disabilities, specifically pain and reduced range of motion, are fully considered by the rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his erectile dysfunction disability.  While the Veteran reported that his disabilities would prevent him from working a labor-intensive job, neither the Veteran nor the evidence of record has indicated that the service-connected lumbar spine and right knee disabilities have rendered him unemployable.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to an initial rating in excess of 10 percent for herniated nucleus pulposus of the lumbosacral spine prior to August 19, 2010 is denied.

Entitlement to an initial 20 percent for herniated nucleus pulposus of the lumbosacral spine from August 19, 2010 to August 4, 2015 is granted.

Entitlement to an initial rating in excess of 10 percent for herniated nucleus pulposus of the lumbosacral spine as of August 5, 2015 is denied.

Entitlement to an initial rating in excess of 10 percent for right knee strain, status post right knee surgery with a scar is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


